  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RICHARD D. KENNEDY,        )
                           )
     Plaintiff,            )
                           )                     CIVIL ACTION NO.
     v.                    )                       2:19cv34-MHT
                           )                           (WO)
COMMISSIONER DUNN, ALABAMA )
(D.O.C.),                  )
                           )
     Defendant.            )

                                  OPINION

    Plaintiff,       a    state    prisoner,         filed    this    lawsuit

challenging    his       lack     of   access    to     a     law    library;

overcrowded and violent prison conditions; the parole

board’s     practice      of      denying    parole          for    prisoners

sentenced     to   life        imprisonment,         which     he    contends

violates    the    Eighth        Amendment;      the     parole       board’s

denial of due process to prisoners seeking parole by

reliance on inaccurate information; and the lack of cap

on the length of life sentences.                      While styled as a

“habeas corpus petition,” the United States Magistrate

Judge    construed       the    lawsuit     as   a    complaint       seeking
relief under 42 U.S.C. § 1983.                  This lawsuit is now

before the court on the recommendation of the United

States   Magistrate       Judge    that    plaintiff’s       motion   for

leave    to    proceed    in     forma    pauperis      be   denied   and

plaintiff’s case dismissed without prejudice under the

“three strikes” provision of 28 U.S.C. § 1915(g) for

failure to pay the filing fee upon initiation of the

case.    Also before the court are plaintiff’s objections

to the recommendation, in which he objects that the

“three strikes” provision should not apply because his

lawsuit is a habeas petition, not a § 1983 lawsuit, and

because he is in imminent danger of suffering a serious

physical injury.

    After      an    independent    and    de    novo   review   of   the

record, the court concludes that plaintiff’s objections

should    be        overruled     and     the    magistrate      judge’s

recommendation        adopted.      While       plaintiff    styled   his

complaint as a habeas petition, the magistrate judge

was correct to construe it as a § 1983 complaint, as it


                                    2
(a) focuses on prison conditions, and (b) challenges

the constitutionality of the parole board’s procedures

in    general,   and   seeks    as       relief   abolishment   of   the

parole board or reformation of its practices, rather

than plaintiff’s immediate release from prison.                      See

Wilkinson v. Dodson, 544 U.S. 74 (2005).                To the extent

plaintiff seeks to challenge the validity or duration

of his sentence, he may file a habeas application in

the federal court that has jurisdiction to entertain

his    petition.       But     see       28   U.S.C.   § 2244(b)(3)(A)

(regarding successive federal habeas petitions).

      An appropriate judgment will be entered.

      DONE, this the 6th day of June, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE




                                     3
